Case1:09-Cr-OO466-BI\/|C-RLI\/| Document

552 Filed 01/16/19 Page 1 of 2 Page|D #: 6752
/

Jan. 16, 2019 ) t
HC ;zli( ‘:-"H`AI.;[‘)
U.S. District Judge Berian Cogan )‘ » an M. ('ngan
Eastern District of New ¥ork JAN

225 Cadman Plaza 1 6 2019

Brooklyn, N¥

Dear ludge Cogan,
l am a member of the public and a reporter cove ring the case of U.S. v. Guzman-Loera, 09CR466. l am
writing to seek prompt access to Docket 551, a jovemment Motion in l.imine.

 

The prosecution docketed and self-sealed this otion on Jan. 15. This morning, you denied in open
court the government’s request to seal it, denie a request to redact a name or names, and disposed of
the substantive issues raised in the motion.

However, Docket 551 remains sealed on the do ket, despite separate requests to the U.S. Attorney's
press office and to AUSA Goldbarg to expedite e unsealing pursuant to your ruling. AUSA Goldbarg
said she thinks she has five days, for reasons l d not understand. l raised my hand to attempt to raise
this issue at the end of proceedings today. Vou dvised me to write a letter.

As you know, there is a presumption of press a d public access to judicial documents under the
common law and our Constitution. Sealing is p rmitted only when a judge makes findings that there is a
compelling and overriding interest in secrecy, hich you have declined to make. The right of access
includes a right of timely access.

The motion dealt with matters discussed in co rt on lan. 15 and lan. 16, so timely access seems to me to
be now, when we are trying to explain events f our readers that are discussed in the motion. This
public function is one of the goals of the trans rency promoted by the presumption. Unsealing a
motion for which there is no judicial authority is a simple matter, and does not involve tasks that would
justify a delay.

The merits are not at issue here, because you have ruled, and denied the government's request for
sealing. You said nothing about a t"\ve-day delay in court, and l am not aware of any federal five-day-

deiay rule for compliance with court rulings or lwith Constitutional access rights.

e the unsealing as soon as possible. Thank you very much

 

5 5-458-2393

 

CaSe 1:09-cr-OO466-B|\/|C-RLM Document 552 Filed 01/16/19 Page 2 of 2 Page|D #: 6753

 

JAN l 6 20l9

ll~`_ ;; .

 

 

` §‘l“.

60 =S lid 91 HVI`SlUZ

f wl s

 

